United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2222
                         ___________________________

                              United States of America,

                         lllllllllllllllllllll Plaintiff - Appellee,

                                             v.

                                 William Soward, Jr.,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                   for the Southern District of Iowa - Des Moines
                                   ____________

                           Submitted: September 17, 2015
                              Filed: October 2, 2015
                                  [Unpublished]
                                  ____________

Before SMITH, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       William Soward directly appeals after the district court1 revoked his supervised
release for the second time, and sentenced him within his Chapter 7 advisory range


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
to 18 months in prison followed by 9 years of supervised release. For reversal, he
argues that the revocation sentence is substantively unreasonable.

      Upon careful review, we conclude that the district court did not impose an
unreasonable revocation sentence. See United States v. Growden, 663 F.3d 982, 984
(8th Cir. 2011) (per curiam); United States v. Petreikis, 551 F.3d 822, 824 (8th Cir.
2009). Accordingly, we affirm the judgment of the district court. We also grant
counsel’s motion to withdraw.
                       ______________________________




                                         -2-